Title: To James Madison from Mason Locke Weems, 18 May 1820
From: Weems, Mason Locke
To: Madison, James


                
                    Very Honord & Esteemd Sir
                    Fredricksbg May. 18. 1820
                
                I send by the stage a copy of what the Critics in these things call “A very interesting history of the Great French War”—in all its ramifications, I presume, of numbers, moods, Cases &c &c! This Copy belongs to your modest & worthy Son P. Todd Esqr who subscribd to me for it, last winter. I can’t conclude without adding my fond hopes that Doctr. Hunter has had the honor to amuse yourself & very Amiable Lady, this Inclement Spring, with the welcome flowers of his finely colouring fancy. You know I dont pretend to talk or write much before you, save to get ideas & information but I must needs say of this same Doctr. Hunter, that I know no luxury beyond that of reposing myself, when weary, on some refreshing green under trees made vocal by Natures Songsters & her rustling gales, and perusing his Enchanting pages.
                On returning home I found after a long search, the letter you did me the honor to write to me relative to Marion. I thank you much for it. We are about to Steriotype that little Vol. I am preparing a little affair that I hope will divert you—[“]against Dueling”—with Caricatures that wd not

dishonor, Bunbury or even Hogarth—all American. Wishing that you & yr Excellent Partner may, e’er long, gaze with extacy on the “Sacred Group” of Infant Angels dulce rident, dulce loquent, in the pleasant halls of Montpelier, I remain Most Esteemed Sir Yours,
                
                    M L Weems
                
                
                    The bundle too late for this Stage, but left at the Stage Office.
                
            